DETAILED ACTION
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	In response to the amendment received on 1/28/2021:
Claims 1, 2, and 4-10 are pending in the current application.  Claims 1 and 9 have been amended, Claim 3 is cancelled, Claim 9 stands withdrawn, and Claim 10 is newly added.
The core of the previous objection to the specification has been maintained (with slight changes made in light of the changes to the range).
The cores of the previous prior art-based rejections have been maintained with slight changes made in light of the amendment.  All changes made to the rejection are necessitated by the amendment.  
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the secondary particles" in the second line.  There is insufficient antecedent basis for this limitation in the claim because there is no recitation in Claim 1 (or any other claim) of secondary particles.
Claim Rejections - 35 USC § 103
6.	Claims 1, 4, and 6-8 are rejected under 35 U.S.C. 103 as being obvious over Arai US PG Publication 2015/0093649.
Regarding Claim 1, Arai discloses a lithium ion secondary battery comprising a lithium nickel composite oxide represented by LiyNi(1-x)MxO2= (e.g. see para 0093, lithium nickel oxide, which is understood to be LiNiO2, where x=0 and y=1, meeting the claimed formula) and carbon nanotubes in a positive electrode, where the lithium nickel composite oxide particles (which are considered primary particles since they are further mixed with other materials to form the active material layer) have an average particle diameter of 10 nm to 50 µm (para 0087) and carbon nanotubes have an average length of 1 µm to 100 µm (para 0055) (see at least paras 0019, 0032, 0040, 0051, 0055, 0087-0096).  Arai does not specifically recite a ratio (a)/(b) of an average length (a) of carbon nanotubes to an average particle size (b) of primary particles of the lithium nickel composite oxide is 0.5 or more.  However, because Arai teaches a range of average nanotube lengths and an optimizable range of average primary particle size of active material, the skilled artisan would be capable of selected values for the two components that would result In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Arai further teaches that an average length of nanotubes is 1 µm to 100 µm (para 0055), a range that is sufficiently close to the claimed range of 100 nm or more and 840 nm or less to render the claimed range obvious.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
Regarding Claim 4, Arai teaches that an average particle size of primary particles is 10 nm to 50 µm (para 0087), a range that encompasses (and so renders obvious) the claimed range.  In the case where the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that 'suitable protection' is provided if the protective layer is 'about' 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant's] claimed range.").
Regarding Claims 6 and 7, Arai fails to specifically disclose that an average split width (including before charging-discharging the battery) of the primary particles is 50 nm or more and 700 nm or less.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the positive electrode such that the split width (which is essentially a distance between particles) is 50 nm or more or 700 nm or less in order to optimize the density of particles for the best capacity possible since the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  In this case, particle distribution can be considered rearrangement of parts. 
Regarding Claim 8, Arai discloses in para 0131 that the inventive electrochemical element (e.g. secondary battery) can be used in an electrical or hybrid vehicle, and so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to install the electrochemical element in a vehicle since the combination of familiar elements is likely to be obvious KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Arai US PG Publication 2015/0093649, as applied to Claim 1, and further in view of Azami US PG Publication 2015/0104701.
Regarding Claim 2, Arai teaches the claimed battery as recited in the rejection of Claim 1, which is incorporated herein in its entirety. Arai fails to specifically disclose an average diameter of outermost cylinders of the carbon nanotubes is 40 nm or less.  However, Azami discloses a lithium ion secondary battery having nickel-containing lithium manganese oxide active material (e.g. LiNiMnO2 or LiNiCoMnO2, paras 0038-0039, or LiNiO2 in addition to the Mn-containing species) in combination with carbon nanotubes in a positive electrode and a sulfonic acid additive that advantageously forms a SEI, wherein the carbon nanotubes have an average diameter of outermost cylinders of 0.5 nm to 50 nm (which encompasses the claimed range) (see at least paras 0015, 0038-0043). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include a sulfonic acid additive in the electrolyte of Arai and to use nanotubes having an average diameter of outermost cylinders of 40 nm or less because Azami teaches that these features in combination form SEI layers on the cathode active material that improve charge/discharge cycle characteristics, provides long lifespan, and inhibits deterioration in capacity, particularly under high temperature environments (para 0015).  
8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Arai US PG Publication 2015/0093649, as applied to Claim 1, and further in view of Yoshikawa US PG Publication 2015/0079469.
Regarding Claim 5, Arai teaches the claimed battery as recited in the rejection of Claim 1, which is incorporated herein in its entirety. Arai fails to specifically disclose a density of a positive active material 3 or more.  However, Yoshikawa discloses a lithium ion secondary battery having a lithium nickel composite oxide and carbon nanotube conductive agent in a positive active material layer wherein the density in the range of 2.4 g/cm3 to 3.6 g/cm3 is advantageous because values within this range can form a better charge-discharge path and can suppress a side reaction of the lithium-nickel composite oxide (see e.g. para 0031-0037, 0075). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the positive active material layer of Arai having a density of greater than 3.25 g/cm3 because Yoshikawa teaches that values in this range promote a better charge-discharge path and can suppress a side reaction of the active material. 
9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Arai US PG Publication 2015/0093649, as applied to Claim 1, and further in view of Chang US PG Publication 2011/0151328.
Regarding Claim 10, Arai teaches the claimed battery as recited in the rejection of Claim 1, which is incorporated herein in its entirety. Arai fails to specifically disclose an average particle size of secondary particles.  However, in the same field of endeavor of lithium nickel oxide based cathode material for secondary batteries, Chang discloses a lithium nickel oxide based cathode material that forms secondary particles as an aggregate of lithium nickel oxide primary particle active material and wherein the primary particle size and secondary particle size are both result-effective variables, primary particles having a particle size of 10 nm to 8 µm and the secondary particle having an average diameter of 3 to 20 µm, wherein as primary particle size is optimized for rate characteristics and surface area while secondary particle size is optimized for easy movement of lithium ions and battery capacity (see at least paras 0016-0027, 0031-0034, 0040).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the lithium nickel based oxide active material particles of Arai into secondary particles (aggregates) and to optimize the sizes of the primary particles and secondary particles, speicifically optimizing primary particle size to be 10 nm to 8 µm  (in KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Response to Arguments
11.	Applicant's arguments filed January 28, 2021 have been fully considered but they are not persuasive. 
Arguments directed at claim 1
12.	Applicant argues that Arai does not teach or even appreciate the ratio (a)/(b) between the length of carbon nanotubes and particle size of the lithium nickel composite oxide and that the claimed range of carbon nanotube length is not obvious over Arai because the claimed and taught ranges are not close.
	The Office has considered this argument and respectfully disagrees.  It is submitted that because Arai teaches values for the lithium nickel composite oxide and the carbon nanotube sizes, the skilled artisan would arrive at the ratio (a)/(b) naturally.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  With respect to Applicant’s assertion that the claimed range is not obvious over Arai, Applicant’s disclosed range for carbon nanotubes has a preferable upper limit of 1000 nm (see e.g. para 0026 of the published instant disclosure), and so it is clear that the effect of the invention with the upper limit of carbon nanotube length of 840 nm cannot be special and unexpected, .
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6-3; Alt Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LISA S PARK/
Primary Examiner, Art Unit 1729